Exhibit 10-33

EMPLOYMENT AGREEMENT

         EMPLOYMENT AGREEMENT, dated as of May 19, 2000 (the "Agreement"), by
and between Energy East Corporation, a New York corporation (the "Company"), and
Wesley W. von Schack (the "Executive").

         The Board of Directors of the Company (the "Board") desires to provide
for the employment of the Executive as a member of the management of the
Company, in the best interest of the Company and its shareholders. The Executive
is willing to commit himself to serve the Company, on the terms and conditions
herein provided.

         In order to effect the foregoing, the Company and the Executive wish to
enter into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

         1.    Defined Terms. The definitions of capitalized terms used in this
Agreement, unless otherwise defined herein, are provided in the last Section
hereof.

         2.    Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Company, on the terms and
conditions set forth herein, during the term of this Agreement (the "Term").

         3.    Term of Agreement. The Term will commence on May 19, 2000 and end
on May 18, 2003, unless further extended as hereinafter provided. Commencing on
May 19, 2001 and each May 19, thereafter, the Term of this Agreement shall
automatically be extended for one (1) additional year unless, not later than the
February 18, immediately preceding each such May 19, the Company (upon
authorization by the Board) or the Executive shall have given notice not to
extend this Agreement.

         4.    Position and Duties. The Executive shall serve as Chairman,
President and Chief Executive Officer of the Company and shall have such
responsibilities, duties and authority that are consistent with such positions
as may from time to time be assigned to the Executive by the Board. In addition,
the Executive shall serve as Chairman of the NYSEG Board until removed or not
re-elected. Notwithstanding the foregoing, the Executive shall cease to be
President of the Company when and if David Flanagan assumes such position upon
the consummation of the transactions contemplated by the Agreement and Plan of
Merger by and among CMP Group, Inc., the Company and EE Merger Corp. dated June
14, 1999, as the same may be amended from time to time. The Executive shall
devote substantially all his working time and efforts to the business and
affairs of the Company and its subsidiaries; provided, however, that the
Executive may also serve on the boards of directors or trustees of other
companies and organizations, as long as such service does not substantially
interfere with the performance of his duties hereunder.

         5.    Compensation and Related Matters.

                  5.1    Base Salary. The Company shall pay the Executive a base
salary ("Base Salary") during the period of the Executive's employment
hereunder, which shall be at an initial rate of Seven Hundred Thousand Dollars
($700,000.00) per annum. The Base Salary shall be paid in substantially equal
bi-weekly installments, in arrears. The Base Salary may be discretionarily
increased by the Board from time to time as the Board deems appropriate in its
reasonable business judgment. The Base Salary in effect from time to time shall
not be decreased during the Term. During the period of the Executive's
employment hereunder, the Board shall make an annual review of the Executive's
compensation.

                  Compensation of the Executive by Base Salary payments shall
not be deemed exclusive and shall not prevent the Executive from participating
in any other compensation or benefit plan of the Company. The Base Salary
payments (including any increased Base Salary payments) hereunder shall not in
any way limit or reduce any other obligation of the Company hereunder, and no
other compensation, benefit or payment hereunder shall in any way limit or
reduce the obligation of the Company to pay the Executive's Base Salary
hereunder.

                  5.2    Benefit and Incentive Plans. The Executive shall be
entitled to participate in or receive compensation and/or benefits, as
applicable, under all "employee benefit plans" (as defined in section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended from time to
time ("ERISA")), all incentive compensation plans, and all employee benefit
arrangements made available by the Company now or during the period of the
Executive's employment hereunder to its executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, that there
shall be no duplication of the compensation and benefits created by this
Agreement. The Executive's participation in such plans and arrangements shall be
on an appropriate level, as determined by the Board.

                  Notwithstanding any provision of NYSEG's Supplemental
Executive Retirement Plan (or any successor plan) that may be to the contrary,
if the Executive's service with the Company or NYSEG from September 9, 1996
exceeds five full years, there shall be paid to the Executive under NYSEG's
Supplemental Executive Retirement Plan (or any successor plan) an amount that
shall be determined by giving the Executive, for purposes of that plan, service
credit for three years of service for each of the Executive's actual years of
service. Notwithstanding the foregoing sentence of this Section 5.2, and any
provision of NYSEG's Supplemental Executive Retirement Plan (or any successor
plan) that may be to the contrary, if the Executive Retires from the Company
subsequent to April 15, 2004, there shall instead be paid to the Executive under
NYSEG's Supplemental Executive Retirement Plan (or any successor plan) an amount
that shall be determined by (i) giving the Executive, for purposes of that plan,
service credit for 40 years of service, (ii) deeming the Executive to be a "Key
Person" as defined in, and for all purposes under, that plan and (iii) deeming
the Executive's "highest three years of earnings within the last ten years of
employment" for purposes of that plan to be equal to the Executive's Base Salary
at the rate in effect at the time he Retires.

                  During the Term of this Agreement, the Company will, on each
January 5, beginning January 5, 2001, pay the premium on a Whole Life Insurance
Policy issued by The Guardian Life Insurance Company of New York, Policy No.
3813573, on the life of the Executive (the "Life Insurance Policy"); provided
that in no event shall the Company pay on any such date more than $96,000 toward
payment of such premium and provided that the Company shall not pay such premium
if the Executive's employment has been terminated for any reason prior to such
January 5, except as otherwise provided in Sections 6 and 9.1(E) hereof.

                  5.3    Expenses. Upon presentation of reasonably adequate
documentation to the Company, the Executive shall receive prompt reimbursement
from the Company for all reasonable and customary business expenses incurred by
the Executive in accordance with the Company policy in performing services
hereunder. The Company agrees to reimburse the Executive for any expenses he
incurs in moving himself and his family from Pittsburgh, PA to any state in the
Northeast.

                  5.4    Vacation. The Executive shall be entitled to five (5)
weeks of vacation during each year of this Agreement, or such greater period as
the Board shall approve, without reduction in salary or other benefits.

                  5.5    Bonuses. In recognition of the Executive's performance
and for services rendered or to be rendered to the Company, the Company shall
pay to the Executive on April 30, 2001 a bonus of $700,000.00, provided the
Executive remains employed by the Company on April 23, 2001. If at any time
prior to April 23, 2001, the Executive's employment is terminated due to the
Executive's death or Disability, or by the Company without Cause or by the
Executive for Good Reason, the Company shall pay to the Executive, within five
(5) days of the Date of Termination, the unpaid amount due pursuant to this
Section 5.5.

         6.    Compensation Related to Disability. During the Term of this
Agreement, during any period that the Executive fails to perform the Executive's
full-time duties with the Company as a result of incapacity due to physical or
mental illness, the Company shall pay the Executive's Base Salary to the
Executive at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Company during such period, until the Executive's employment is terminated by
the Company for Disability; provided, however, that such Base Salary payments
shall be reduced by the sum of the amounts, if any, payable to the Executive at
or prior to the time of any such Base Salary payment under disability benefit
plans of the Company or under the Social Security disability insurance program,
which amounts were not previously applied to reduce any such Base Salary
payment; and provided further, however, that if the Executive's employment is
terminated by the Company for Disability, the Company will pay through the end
of the Term of this Agreement, the amount the Company agreed to pay in
connection with the Life Insurance Policy referred to in the third paragraph of
Section 5.2 hereof and any unpaid amount the Company agreed to pay pursuant to
Section 5.5 hereof. Subject to Sections 8 and 9 hereof, after completing the
expense reimbursements required by Section 5.3 hereof and making the payments
and providing the benefits required by this Section 6, the Company shall have no
further obligations to the Executive under this Agreement.

         7.    Compensation Related to Termination. If the Executive's
employment shall be terminated for any reason during the Term of this Agreement,
the Company shall pay the Executive's Base Salary (to the Executive or in
accordance with Section 13.2 if the Executive's employment is terminated by his
death) through the Date of Termination at the rate in effect at the time the
Notice of Termination is given, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period. If the Executive's employment is terminated in connection
with the Executive's death, the Company shall pay any unpaid amount it agreed to
pay pursuant to Section 5.5 hereof. Subject to Sections 6, 8 and 9 hereof, after
completing the expense reimbursements required by Section 5.3 hereof and making
the payments and providing the benefits required by this Section 7, the Company
shall have no further obligations to the Executive under this Agreement.

         8.    Normal Post-Termination Payments Upon Termination of Employment.
If the Executive's employment shall be terminated for any reason during the Term
of this Agreement, the Company shall pay the Executive's normal post-termination
compensation and benefits to the Executive as such payments become due. Subject
to Section 9.1 hereof and the second paragraph of Section 5.2 hereof, such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements (other than this Agreement).

         9.    Severance Payments.

                  9.1    The Company shall pay the Executive the payments
described in this Section 9.1 (the "Severance Payments") upon the termination of
the Executive's employment prior to the end of the Term, in addition to the
payments and benefits described in Sections 7 and 8 hereof and any unpaid amount
the Company agreed to pay pursuant to Section 5.5 hereof, unless such
termination is (i) by the Company for Cause, (ii) by reason of death, Disability
or Retirement, or (iii) by the Executive without Good Reason.

         (A)   In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination, and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to three (3) times the
sum of:

(i)    the Executive's annual Base Salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of Termination is
based, and

(ii)    the average of the three most recent incentive compensation awards
earned by the Executive under the Company's Annual Executive Incentive Plan (the
"AEIP"), or any successor annual executive incentive compensation plan, before
the Date of Termination.

         (B)   Notwithstanding any provision of the AEIP or any successor annual
executive incentive compensation plan, the Company shall pay to the Executive a
lump sum amount, in cash, equal to the sum of (i) any incentive compensation
which has been allocated or awarded to the Executive for a completed fiscal year
preceding the Date of Termination under the AEIP, or any successor annual
executive incentive compensation plan, but has not yet been either (x) paid
(pursuant to Section 7 hereof or otherwise) or (y) deferred pursuant to the
Company's Deferred Compensation Plan for Salaried Employees, and (ii) a pro-rata
portion to the Date of Termination of the aggregate value of any contingent
incentive compensation award to the Executive for any uncompleted fiscal year
under the AEIP or any successor annual executive incentive compensation plan,
calculated by assuming that the Maximum Earnings Level (as defined in the AEIP)
had been achieved and that the Executive's Level of Achievement (as defined in
the AEIP) were one hundred percent (or in the case of any such successor plan,
that maximum performance with respect to all applicable performance goals had
been achieved), with such pro-rata amount being reduced (but not below zero) by
any amounts paid to the Executive with respect to such uncompleted fiscal year
pursuant to Article XI(A)(iii) of the AEIP, or any comparable provision of any
such successor plan, as a result of a Change-in-Control that occurs during such
uncompleted fiscal year.

         (C)   The second paragraph of Section 5.2 hereof shall be inapplicable,
and notwithstanding any provision of NYSEG's Supplemental Executive Retirement
Plan (or any successor plan) that may be to the contrary, the Company shall pay
to the Executive under NYSEG's Supplemental Executive Retirement Plan (or any
successor plan) an amount that shall be determined by (i) deeming the Executive
(a) to have 40 years of service credit, for purposes of that plan, (b) to be at
least 60 years of age and (c) to be a "Key Person" as defined in, and for all
purposes under, that plan and (ii) deeming the Executive's "highest three years
of earnings within the last ten years of employment" for purposes of that plan
to be equal to the Executive's Base Salary as determined pursuant to Section
9.1(A)(i) hereof; and such benefits shall be determined without regard to any
amendment to NYSEG's Supplemental Executive Retirement Plan (or any successor
plan) made subsequent to a Change-in-Control and on or prior to the Date of
Termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder.

         Notwithstanding any provision in NYSEG's Supplemental Executive
Retirement Plan (or any successor plan) that may be to the contrary, the
benefits otherwise payable to the Executive pursuant to this Section 9.1(C)
shall be paid to the Executive in a lump sum payment that is equal in amount to
the present value (calculated under generally accepted actuarial methods that
are consistent with the actuarial methods used in producing the tables of
Appendix A of NYSEG's Retirement Benefit Plan (or any successor plan)) of such
benefits and such payment shall be in lieu of any payments to which the
Executive otherwise would have been entitled under NYSEG's Supplemental
Executive Retirement Plan (or any successor plan) and shall satisfy any
obligations that the Company would otherwise have to the Executive under NYSEG's
Supplemental Executive Retirement Plan (or any successor plan). Such lump sum
payment shall be paid to the Executive no later than the due date of the first
payment that is or would be due to the Executive under NYSEG's Supplemental
Executive Retirement Plan (or any successor plan) assuming that the Executive
were entitled to receive payments thereunder.

         Notwithstanding the immediately preceding paragraph of this Section
9.1(C), the Executive may elect to have the benefits otherwise payable to the
Executive pursuant to this Section 9.1(C) be paid to the Executive in the manner
provided for under NYSEG's Supplemental Executive Retirement Plan (or any
successor plan) and such method of payment shall be in lieu of a lump sum
payment. The Executive shall make such election by sending a letter to the
Company in which he states that he has decided to make such election. The
election shall not be effective unless the letter is received by the Company (i)
at least 90 days prior to the Date of Termination and (ii) prior to the first
day of the calendar year in which the Date of Termination occurs. The Executive
shall have the right to revoke any such election by sending a letter to the
Company in which he states that he has decided to revoke such election. The
revocation of such election shall not be effective unless the letter is received
by the Company (i) at least 90 days prior to the Date of Termination and (ii)
prior to the first day of the calendar year in which the Date of Termination
occurs. If the Executive revokes an election, he can make a new election (in the
manner, and subject to the timing requirements, set forth in this paragraph),
and he can revoke any such new election (in the manner, and subject to the
timing requirements, set forth in this paragraph).

         (D)   For a thirty-six (36) month period after the Date of Termination,
the Company shall arrange to provide the Executive with life (other than the
Life Insurance Policy), disability, accident and health insurance benefits
substantially similar to those which the Executive is receiving immediately
prior to the Notice of Termination (without giving effect to any reduction in
such benefits constituting a basis for a termination by the Executive of his
employment for Good Reason). Benefits otherwise receivable by the Executive
pursuant to this Section 9.1(D) shall be reduced to the extent comparable
benefits are actually received by or made available to the Executive without
cost during the thirty-six (36) month period following the Executive's
termination of employment (and any such benefits actually received by the
Executive shall be reported to the Company by the Executive). If the benefits
provided to the Executive under this Section 9.1(D) shall result in a Gross-Up
Payment pursuant to Section 9.2, and these Section 9.1(D) benefits are
thereafter reduced pursuant to the immediately preceding sentence because of the
receipt of comparable benefits, the Gross-Up Payment shall be recalculated so as
to reflect that reduction, and the Executive shall refund to the Company an
amount equal to any calculated reduction in the Gross-Up Payment, but only if,
and to the extent, the Executive receives a refund of any Excise Tax previously
paid by the Executive pursuant to Section 9.2 hereof.

         (E)   The Company shall pay to The Guardian Life Insurance Company of
New York such lump-sum amount as is necessary to result in the Life Insurance
Policy being a policy upon which no future premiums are due.

                  9.2     (A)   Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a "Payment"), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Company
shall pay to or on behalf of the Executive an additional payment ("Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

                          (B)   Subject to the provisions of Section 9.2(C)
hereof, all determinations required to be made under this Section 9.2, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determinations, shall be made
by the Company's principal outside accounting firm (the "Accounting Firm") which
shall provide detailed supporting calculations both to the Board and the
Executive within fifteen (15) business days of the Date of Termination and/or
such earlier date(s) as may be requested by the Company or the Executive (each
such date and the Date of Termination shall be referred to as a "Determination
Date," for purposes of this Section 9.2(B) and Section 9.3 hereof). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 9.2(B),
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm under this Section 9.2(B) shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9.2(C) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                          (C)   The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of an Underpayment. Such notification shall
be given as soon as practicable but no later than ten (10) business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which he gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

(i)    give the Company any information reasonably requested by the Company
relating to such claim,

(ii)   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)   cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv)   permit the Company to participate in any proceeding relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9.2(C), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

                  (D)   If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9.2(C) hereof, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company's complying with the requirements of Section 9.2(C)
hereof) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 9.2(C) hereof, a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid.

                  9.3    Except as otherwise specifically provided in Sections
9.1 and 9.2, the payments provided for in Sections 9.1 and 9.2 hereof shall be
made not later than the fifth day following the relevant Determination Date,
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive or to
The Guardian Life Insurance Company as applicable, on such day an estimate, as
determined by the Executive, of the minimum amount of such payments to which the
Executive or The Guardian Life Insurance Company, as applicable, is clearly
entitled and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the relevant Determination Date. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code).

                  9.4    The Company also shall pay to the Executive all legal
fees and expenses incurred by the Executive as a result of an event which
entitles the Executive to the Severance Payments or any Gross-Up Payments
(including all such fees and expenses, if any, incurred in disputing any such
termination or in seeking in good faith to obtain or enforce any benefit or
right provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder). Such payments shall be made
within five (5) business days after delivery of the Executive's written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.

         10.    Termination Procedures.

                  10.1    Notice of Termination. During the Term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 14 hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

                  10.2    Date of Termination. "Date of Termination," with
respect to any purported termination of the Executive's employment during the
Term of this Agreement, shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive's duties during such thirty (30) day
period), and (iii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

         11.    No Mitigation. The Company agrees that, if the Executive's
employment hereunder is terminated during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, the amount of any
payment or benefit provided for hereunder (other than pursuant to Section 9.1(D)
hereof) shall not be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

         12.    Confidentiality and Noncompetition.

                  12.1    The Executive will not, during or after the Term,
disclose to any entity or person any information which is treated as
confidential by the Company or any of its subsidiaries or affiliates and is not
generally known or available in the marketplace, and to which the Executive
gains access by reason of his position as an employee or director of the Company
or any of its subsidiaries or affiliates (each, an "EE Entity").

                  12.2    If, at any time prior to the end of the Term, the
Executive terminates his own employment without Good Reason (and not in
connection with his Disability, Retirement or death) or the Company terminates
his employment with Cause, then for a twelve-month period immediately following
his Date of Termination, the Executive shall not, except as permitted by the
Company upon its prior written consent, enter, directly or indirectly, into the
employ of or render or engage in, directly or indirectly, any services to any
person, firm or corporation within the "Restricted Territory," which is a major
competitor of any EE Entity with respect to products which any EE Entity is then
producing or services any EE Entity is then providing (a "Competitor"). However,
it shall not be a violation of the immediately preceding sentence for the
Executive to be employed by, or render services to, a Competitor, if the
Executive renders those services only in lines of business of the Competitor
which are not directly competitive with the primary lines of business of any EE
Entity, or are outside of the Restricted Territory. For purposes of this Section
12.2, the "Restricted Territory" shall be the states of Connecticut, Maine,
Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania,
Rhode Island and Vermont.

                  If, at any time in connection with or following a
Change-in-Control, and prior to the end of the Term, the Executive terminates
his own employment with Good Reason (and not in connection with his Disability
or Retirement) or the Company terminates his employment without Cause, then for
a twelve month period immediately following his Date of Termination, the
Executive shall not enter into the employ of any person, firm or corporation or
any affiliate thereof (as such term is defined in Rule 12b-2 of the Exchange
Act) that caused the Change-in-Control.

         13.    Successors; Binding Agreement.

                  13.1    In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

                  13.2    This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

         14.    Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To the Company:

Energy East Corporation
Post Office Box 1196
Stamford, Connecticut 06904-1196
Attention: Corporate Secretary

To the Executive:

Wesley W. von Schack
404 Beaver Road
Sewickly, PA 15143

         15.    Miscellaneous.

                  15.1    No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officers as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein, including without limitation the Employment Agreement between the
Company and the Executive dated as of April 23, 1999, is hereby terminated and
cancelled. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York. All references
to sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. There shall be withheld from any payments
provided for hereunder any amounts required to be withheld under federal, state
or local law and any additional withholding amounts to which the Executive has
agreed. The obligations under this Agreement of the Company or the Executive
which by their nature and terms require satisfaction after the end of the Term
shall survive such event and shall remain binding upon such party.

                  15.2    References in this Agreement to employee benefit
plans, compensation plans, incentive plans, pension plans, disability policies
or similar plans, programs or arrangements of the Company include such plans,
programs or arrangements of NYSEG if maintained for the benefit of employees of
the Company.

         16.    Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

         17.    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         18.    Settlement of Disputes; Arbitration. All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board and shall be in writing. Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Board shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive's claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in New York, New York in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator's award in any court having jurisdiction.

         19.    Definitions. For purposes of this Agreement, the following terms
shall have the meaning indicated below:

                  (A)    "AEIP" shall have the meaning stated in Section
9.1(A)(ii) hereof.

                  (B)    "Base Salary" shall have the meaning stated in Section
5.1 hereof.

                  (C)    "Beneficial Owner" shall have the meaning defined in
Rule 13-d-3 under the Exchange Act.

                  (D)    "Board" shall mean the Board of Directors of the
Company.

                  (E)    "Cause" for termination by the Company of the
Executive's employment, for purposes of this Agreement, shall mean (i) the
willful and continued failure by the Executive to substantially perform the
Executive's duties with the Company (other than any such failure resulting from
the Executive's incapacity due to physical or mental illness or any such actual
or anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 10.1) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company.

                  (F)    A "Change-in-Control" shall be deemed to have occurred
if the conditions set forth in any one of the following paragraphs shall have
been satisfied during the Term:

(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company's then
outstanding securities; or

(II)   during any period of two consecutive years (not including any period
prior to the date of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in paragraph (I), (III) or (IV) of this
Change-in-Control definition or a director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitations
of proxies or consents by or on behalf of a Person other than the Board) whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

(III)   the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, at least 75% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company's then
outstanding securities; or

(IV)   the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.

                  (G)    "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time.

                  (H)    "Company" shall mean Energy East Corporation and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise (except in determining, under
Section 19(F) hereof, whether or not any Change-in-Control of the Company has
occurred in connection with such succession).

                  (I)    "Date of Termination" shall have the meaning stated in
Section 10.2 hereof.

                  (J)    "Determination Date" shall have the meaning stated in
Section 9.2(B) hereof.

                  (K)    "Disability" shall be deemed the reason for the
termination by the Company of the Executive's employment, if, as a result of the
Executive's incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive's duties with
the Company for the maximum number of months applicable to the Executive under
the Company's Disability Policy for Salaried Employees (or any successor policy)
(but in no event for less than six (6) consecutive months), the Company shall
have given the Executive a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of the Executive's duties.

                  (L)    "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended from time to time.

                  (M)    "Excise Tax" shall have the meaning stated in Section
9.2(A) hereof.

                  (N)    "Executive" shall mean the individual named in the
first paragraph of this Agreement.

                  (O)    "Good Reason" for termination by the Executive of the
Executive's employment shall mean the occurrence (without the Executive's
express written consent) of any one of the following:

(I)    the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of the Company or a substantial
alteration in the nature or status of the Executive's responsibilities from
those in effect on the date hereof (including, without limitation, any such
alteration after a Change-in-Control attributable to the fact that the Company
may no longer be a public company), other than as a result of the change
contemplated by the third sentence of Section 4 hereof;

(II)   a reduction by the Company in the Executive's annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(III)   the relocation of the Company's Stamford, Connecticut executive offices
to a location more than fifty (50) miles from the location of such offices on
the date hereof or the Company's requiring the Executive to be based anywhere
other than the Company's Stamford, Connecticut executive offices except for
required travel on the Company's business to an extent substantially consistent
with the Executive's present business travel obligations;

(IV)   the failure by the Company, without the Executive's consent, to pay to
the Executive any portion of the Executive's compensation (including
compensation pursuant to Section 5.5 hereof), or to pay to the Executive any
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;

(V)    any other material breach of this Agreement by the Company;

(VI)   after a Change-in-Control, the failure by the Company to continue the
Executive's participation in any compensation plan in which the Executive
participates on the date of the Change-in-Control which is material to the
Executive's total compensation, including but not limited to the AEIP, NYSEG's
Long Term Executive Incentive Share Plan, and NYSEG's Supplemental Executive
Retirement Plan, or any successor plan, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive's participation
relative to other participants, as existed on the date of the Change-in-Control;

(VII)  after a Change-in-Control, the failure by the Company to continue to
provide the Executive with benefits not less favorable in the aggregate than
those enjoyed by the Executive under any of the Company's pension, life
insurance, medical, health and accident, or disability plans in which the
Executive was participating on the date of the Change-in-Control, or the taking
of any action by the Company which would directly or indirectly materially
reduce any of such benefits;

(VIII) the giving by the Company to the Executive of a notice pursuant to
Section 3 hereof that the Term shall not be extended; or

(IX)   any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 10.1; for purposes of this Agreement, no such purported termination
shall be effective.

The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. In addition, a termination of the Executive's employment
by the Executive, regardless of the reason, during the 30-day period immediately
following the first anniversary of a Change-in-Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.

                  (P)    "Gross-Up Payment" shall have the meaning stated in
Section 9.2(A) hereof.

                  (Q)    "Life Insurance Policy" shall have the meaning stated
in the third paragraph of Section 5.2 hereof.

                  (R)    "Notice of Termination" shall have the meaning stated
in Section 10.1 hereof.

                  (S)    "NYSEG" shall mean New York State Electric & Gas
Corporation.

                  (T)    "NYSEG Board" shall mean the Board of Directors of
NYSEG.

                  (U)    "Person" shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof; however, a Person shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

                  (V)    "Retirement" shall be deemed the reason for the
termination by the Company or the Executive of the Executive's employment if
such employment is terminated in accordance with the Company's retirement
policy, not including early retirement, generally applicable to its salaried
employees, or in accordance with any retirement arrangement established with the
Executive's consent with respect to the Executive.

                  (W)    "Retires" shall, for purposes of the second paragraph
of Section 5.2 hereof, refer to the termination of the Executive's employment in
accordance with the Company's retirement policy, not including early retirement
(except that, on April 15, 2004, and thereafter, the Executive shall be deemed
to have satisfied any normal retirement age requirement of that retirement
policy), generally applicable from time to time to its salaried employees, or in
accordance with any retirement arrangement established with the Executive's
consent with respect to the Executive.

                  (X)    "Severance Payments" shall mean those payments
described in Section 9.1 hereof.

                  (Y)    "Term" shall have the meaning stated in Section 3
hereof.

 

 

         IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

ENERGY EAST CORPORATION



By:  /s/ Kenneth M. Jasinski         
     Kenneth M. Jasinski
     Executive Vice President and
     General Counsel



  /s/ Wesley W. von Schack          
     WESLEY W. VON SCHACK